DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,180,104. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a solid oral composition comprising benzonatate in a homogeneous solid dispersion with a reverse enteric coating where the release is buccal.  The claims differ in the specific release kinetics however both tablets have the same drug and coating materials with low release in the first hour.  The scopes overlap and would render each other obvious. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,408,823. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a solid oral composition comprising benzonatate in a homogeneous solid dispersion with a reverse enteric coating where the release is buccal.  The claims differ in the specific release kinetics however both tablets have the same drug and coating materials with low release in the first hour.  The scopes overlap and would render each other obvious. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,241,411. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a solid oral composition comprising benzonatate in a homogeneous solid dispersion with a reverse enteric coating where the release is buccal.  The claims differ in the specific release kinetics however both tablets have the same drug and coating materials with low release in the first hour.  The scopes overlap and would render each other obvious. 
.Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/406,137 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a solid oral composition comprising benzonatate in a homogeneous solid dispersion with a reverse enteric coating where the release is buccal.  The claims differ in the specific release kinetics however both tablets have the same drug and coating materials with low release in the first hour.  The scopes overlap and would render each other obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined disclosures of Burnside et al (US 6793934 hereafter Burnside) in view of Kulkarni et al (US 2005/0137372 hereafter Kulkarni).
Burnside discloses a solid compressed tablet comprising a solid dispersion of benzonatate, an amorphous absorbent powder and a matrix forming material (abstract, col. 3, lin. 15-20, col. 4, lin. 30-45, col. 4, lin. 57-35). The matrix is coated with an enteric polymer (Example 8). The amorphous absorbent powder can be a silicate or silicone dioxide (col. 4, lin. 60-65). The benzonatate is present in a ratio to the amorphous adsorbent of 1:3 (Example 1). The modified release oral formulation comprises 12% of a hydrophilic polymer (Example 4). The formulation can comprise a waxy matrix substance (col. 4, lin. 29). The tablet is a compressed tablet (Examples). The tablet further comprises at least one excipient such as lubricants like magnesium stearate (Example). The formulation can comprise an expectorant guaifenesin (col. 3, lin. 15-20).
While the reference discloses an enteric coated compressed tablet comprising benzonatate adsorbate and a matrix material, the reference is silent to the specific reverse enteric coating of the instant claims. The uses of reverse enteric coatings for taste masking or sustained release are well known in the art as seen in the Kulkarni.
Kulkarni discloses a pH sensitive, reverse enteric coating formulation for use on tablets that does not allow for disintegration in the oral cavity [abstract, 0055]. The pH sensitive polymer comprises a copolymer of dimethylaminoethyl methacrylate, butyl methacrylate and methyl  methacrylate [Table 4]. It would have been obvious to apply the polymer coating to the tablet of the Burnside patent in order to impart gastric delivery to the formulation.
Regarding the specific release kinetics of the formulation it is the position of the Examiner that such limitations are obviated by the prior art. The prior art combination provides the same formulation comprising the same components combined in the same way. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With these aspects in mind it would have been obvious to combine the prior art. It would have been obvious to follow the suggestions of the Burnside patents that waxes and hydrophilic polymers can both be useful as matrix materials in compressed tablet formulations that comprise benzonatate adsorbates and include the specific matrix materials of the Kulkarni patent. It would have been obvious since both formulations disclose coated compressed tablets where the coatings are pH sensitive. It would have been obvious to apply the specific pH sensitive coating polymers of the Kulkarni publication onto the tablets of the Burnside in order to impart gastric delivery to the formulation. This combination would have been obvious since the tablets provide sustained release formulations. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable sustained release formulation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618